

Exhibit 10.2




















PURCHASE AND SALE AGREEMENT


AMONG


PAN AM I, LLC
PAN AM II, LLC
PAN AM III, LLC
PAN AM IV, LLC


AND


DON QUIJOTE (USA) CO., LTD.












PAN AM BUILDING


City and County of Honolulu, Hawaii




3119.001/132866
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------





PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is made as of August 11,
2016 (the "Effective Date"), by and among PAN AM I, LLC, a Delaware limited
liability company, PAN AM II, LLC, a Delaware limited liability company,
PAN AM III, LLC, a Delaware limited liability company, and PAN AM IV, LLC, a
Delaware limited liability company (collectively, "Seller" and individually a
Seller entity), and DON QUIJOTE (USA) CO., LTD., a Hawaii corporation ("Buyer").
Seller and Buyer may sometimes separately be referred to in this Agreement as a
"Party" and all of which may sometimes collectively be referred to in this
Agreement as the "Parties".


RECITALS:


A.Seller owns and operates that certain commercial and office complex located at
1600 Kapiolani Boulevard, City and County of Honolulu, Hawaii, commonly known as
the "Pan Am Building" (the "Project"). The Project is located on the Land (as
defined below), which is identified on the tax maps of the City and County of
Honolulu as Tax Map Key Parcel No. (1) 2-3-22:57.
B.Seller desires to sell and convey to Buyer all of Seller's rights, title and
interests in and to the Project and the Land pursuant to the terms and
conditions set forth in this Agreement.
C.Buyer desires to purchase and acquire from Seller such rights, title and
interests in and to the Project and the Land pursuant to the terms and
conditions set forth in this Agreement.
D.Prior to the Effective Date, Buyer has had the opportunity to inspect and
evaluate the Property and certain due diligence items provided by Seller in
connection with (1) that certain mortgage loan transaction by and among Seller
and certain affiliates of Seller, as borrower, and the Note A Holder and the
Note B Holder (as those terms are defined below), and (2) this Agreement. The
Real Property (as defined below) constitutes a portion of the mortgaged property
securing said loan (described and defined below as the Loan). Funding of the
Loan to Buyer is occurring as of the Effective Date, concurrently with the
execution and delivery of this Agreement.
AGREEMENT:


1.AGREEMENT TO SELL AND PURCHASE. In consideration of the sum of ONE HUNDRED AND
NO/100 U.S. DOLLARS (U.S. $100.00) (the "Contract Payment") paid by Buyer to
Seller on or as of the Effective Date, Seller hereby agrees to sell and convey
to Buyer, and Buyer hereby agrees to purchase and acquire from Seller, subject
to and in accordance with the terms and conditions set forth in this Agreement,
all of the following property, excluding, however, any and all Proprietary and
Confidential Items (as defined below) (collectively, the "Property"):
(a)Land. All of Seller's rights, title and interests in and to that certain
parcel of land described in Exhibit "1" attached hereto and made a part hereof
(the "Land").


3119.001/132866
1
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




(b)Improvements. All of Seller's rights, title and interests in and to the
buildings, structures and other improvements located on or below the surface of
the Land, including the Project (collectively, the "Improvements"). Seller's
rights, title and interests in and to the Land and the Improvements are
collectively referred to in this Agreement as the "Real Property".
(c)Personal Property. All of Seller's rights, title and interests, if any, in
and to the tangible personal property stored on the Land and used exclusively in
connection with the operation of the Project, including without limitation,
furniture, furnishings, equipment, appliances, tools and supplies, but excluding
the personal property to be retained by Seller as specifically identified on the
Schedule of Excluded Personal Property attached hereto and made a part hereof as
Schedule "1(c)" (collectively, the "Personal Property").
(d)Contracts. All of Seller's rights, title and interests in and to any
contracts or agreements relating to the ownership, operation, repair and/or
maintenance of the Project or the Real Property in effect as of the Effective
Date or that may be entered into by Seller after the Effective Date in
accordance with the terms hereof prior to the Closing Date (as defined below),
but excluding: (i) the Terminated Contracts (as defined below), (ii) any
employment agreement with persons employed by a Seller entity, (iii) any
contract that expires or is terminated pursuant to the terms hereof prior to the
Closing Date, and (iv) any utility contract that may be terminated by Seller as
of the Closing Date (collectively, the "Contracts").
(e)Tenant Leases. All of Seller's rights, title and interests in and to the
tenant leases and other agreements to occupy a portion of the Real Property in
effect as of the Effective Date or that may be entered into by Seller after the
Effective Date in accordance with the terms hereof, but excluding such tenant
leases or other occupancy agreements that expire or are terminated pursuant to
the terms hereof prior to the Closing Date (collectively, the "Tenant Leases").
(f)Intangible Property. All of Seller's rights, title and interests in and to
the following intangible property relating exclusively to the ownership,
construction and/or operation of the Project in existence as of the Closing
Date: (i) any intellectual property (including trade names, trademarks, internet
domain names) owned by or licensed to Seller exclusively in connection with the
Project, (ii) all security deposits under the Tenant Leases to the extent held
by Seller, (iii) all permits, authorizations and certificates of occupancy
issued by a federal, state or county government agency in connection with the
Project, (iv) construction plans and specifications, if any, relating to the
Improvements, (v) all warranties and guaranties, if any, from third parties
relating to construction of the Improvements or to the Personal Property and
(vi) all other intangible property owned by Seller in connection with the
ownership or operation of the Project or the Real Property (collectively, the
"Intangible Property").
Any provision to the contrary in this Agreement notwithstanding, the Property
shall not include: (i) accounts receivable relating to time periods or events
occurring prior to Closing (as defined below), (ii) cash or other funds, (iii)
refunds or rebates relating to time periods or events occurring prior to
Closing, (iv) utility deposits and other prepaid items, (v) letters of credit,
promissory notes and other negotiable instruments (unless such item is held by
Seller as a security deposit under a Tenant Lease and is to be assigned to Buyer
pursuant to Section 11(e) hereof), (vi)


3119.001/132866
2
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




insurance policies and proceeds thereunder (unless otherwise expressly provided
for under this Agreement), (vii) tax credits, (viii) claims and rights relating
to time periods or events occurring prior to Closing, and all proceeds
therefrom, and (ix) any other asset of Seller not held for purposes of owning or
operating the Project.
As used in this Agreement, the term "Proprietary and Confidential Items" shall
mean any document, information, material or other item that: (i) is protected by
the attorney-client privilege or as attorney work product with respect to Seller
as the client, (ii) contains information about other assets or business
activities of Seller that cannot reasonably be separated from information about
the Property, (iii) contains information that Seller is obligated by law or
pursuant to an agreement with a third party to keep confidential, (iv) contains
confidential or proprietary information of Seller, including without limitation,
Seller's company records maintained by Seller for its internal purposes, tax
returns and tax records, internal memoranda, budgets, past appraisals,
accounting records, financial projections, and financial statements in each case
not solely related to the Project, or (v) is no longer in effect as of the
Effective Date or that will no longer be in effect as of the Closing Date.
2.PURCHASE PRICE.
(a)    Purchase Price. The purchase price (the "Purchase Price") to be paid by
Buyer to Seller for the Property shall be SEVENTY-EIGHT MILLION FIVE HUNDRED
THOUSAND AND NO/100 U.S. DOLLARS (U.S. $78,500,000.00). The Purchase Price shall
be paid by Buyer to Seller as provided in Section 2(b) hereof. All cash amounts
payable hereunder shall be paid in United States dollars or by electronic or
wire transfer of immediately available funds, or in such other form as is
acceptable to Seller and Escrow Agent (as defined below).
(b)    Payment. No later than 7:00 am Hawaii time on the business day that
precedes the day of Closing, Buyer shall deposit into Escrow (as defined below)
the Purchase Price, as adjusted by applicable credits, charges and prorations as
provided in this Section 2(b) and this Agreement, together with Buyer's share of
the closing costs and such other amounts, if any, that are to be paid by Buyer
at Closing pursuant to this Agreement (the "Closing Payment"). TWENTY-TWO
MILLION FIVE HUNDRED THOUSAND AND NO/100 U.S. DOLLARS (U.S. $22,500,000.00) (the
"Note B Paydown Amount") of the Purchase Price shall be paid by Buyer through
Escrow in cash, which amount shall be disbursed to Agent (as defined below) at
Closing to be applied toward the repayment of Note B (as defined below) or as
otherwise required to be applied pursuant to the Loan Agreement (as defined
below). The balance of the Purchase Price shall be paid as follows: Buyer shall
receive a credit towards the payment of the balance of the Purchase Price in an
amount up to the outstanding amount payable to Buyer or any of its affiliates as
of the Closing Date under Note A (as defined below) (the holder of Note A being
referred to herein as the "Note A Holder"), and after application of such credit
to the Purchase Price, any remaining balance of the Purchase Price shall be paid
in cash by Buyer to Seller at Closing. The amount payable under Note A shall be
reduced by such amount credited towards the payment of the Purchase Price on a
dollar for dollar basis. "Note B" means that certain Note B, made as of
Effective Date in favor of Special Situations Investing Group II, LLC (the "Note
B Holder") in the original principal amount of $80,500,000.00. "Note A" means,
collectively, that certain (i) Note A-1, made as of the Effective Date ("Note
A-1")


3119.001/132866
3
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




in favor of Don Quijote (USA) Co., Ltd., in the original principal amount of
$78,500,000.00 and (ii) Note A-2, made as of the Effective Date ("Note A-2") in
favor of Don Quijote Holdings Co., Ltd., in the original principal amount of
$121,500,000.00. Notwithstanding the foregoing, at Buyer's option, Buyer may
choose to pay all the Purchase Price in cash, in which event the Note B Paydown
Amount portion of the Purchase Price shall be disbursed to Agent at Closing, to
be applied toward the repayment of Note B, and the remaining balance of the
Purchase Price shall be disbursed to Agent at Closing to be applied toward the
repayment of Note A. Note A and Note B evidence a loan being made by Note A
Holder and Note B Holder (the "Loan") as set forth in that certain Loan
Agreement dated as of the Effective Date (the "Loan Agreement"), executed by
Seller, Note A Holder, Note B Holder and Goldman Sachs Specialty Lending Group,
L.P., as agent for Note A Holder and Note B Holder ("Agent").
(c)    Allocation of Purchase Price. The Purchase Price shall be allocated among
the Property as mutually agreed upon by Seller and Buyer as a result of
commercially reasonable negotiations. The Parties shall report this transaction
for state and federal tax purposes in accordance with such allocation, and shall
file all necessary forms with the relevant taxing authorities reflecting such
allocation in accordance with applicable regulations. If any state or federal
taxing authority challenges such allocation, the Party receiving notice of such
challenge shall give the other Party prompt written notice of the challenge, and
the Parties shall cooperate in responding to such challenge. An allocation
agreement is not a condition to Closing and, to the extent Buyer and Seller do
not agree upon such allocations as aforesaid, each of Buyer and Seller may
allocate the Purchase Price in its reasonable discretion. Notwithstanding the
foregoing, to the extent Buyer and Seller are unable to agree on an allocation
of the Purchase Price prior to Closing, the value of the Real Property required
in connection with the recordation of the Deed (as defined below) or the filing
of any conveyance tax certificate with any governmental authority shall be
mutually determined by Seller and Buyer. Allocation of the Purchase Price among
the Seller entities shall be in the sole discretion of the Seller entities, and
Buyer shall have no approval rights in connection therewith. The provisions of
this Section 2(c) shall survive Closing.
(d)    Contract Payment. The Contract Payment, referenced in Section 1 hereof,
represents adequate bargained for consideration for Seller's execution and
delivery of this Agreement. The Contract Payment is in addition to and
independent of any other consideration or payment provided for in this Agreement
and is non-refundable in all events. The Contract Payment shall not be applied
or credited to the Purchase Price, nor shall it in any event be refundable to
Buyer.
3.ESCROW. Concurrently herewith, Seller and Buyer shall open an escrow account
("Escrow") with Title Guaranty Escrow Services, Inc., 235 Queen Street,
Honolulu, Hawaii 96813 (Attention: Ms. Barbara Paulo) ("Escrow Agent") for the
purchase and sale of the Property pursuant to this Agreement and shall deliver
to Escrow Agent a fully executed copy of this Agreement. This Agreement shall
constitute joint escrow instructions to Escrow Agent. Seller and Buyer may
execute such additional instructions not inconsistent with the provisions of
this Agreement. Seller and Buyer agree that, as between Seller and Buyer, if
there is any conflict between the terms of this Agreement and the provisions of
any additional escrow instructions, the terms of this Agreement shall control.


3119.001/132866
4
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




4.TITLE TO THE PROPERTY; ESTOPPELS.
(a)    Survey and Title Documents. Prior to the Effective Date, Seller has made
the following materials available to Buyer:
(i)Survey. A copy of the survey of the Land and the Improvements dated August 4,
2016, prepared by James R. Thompson of Walter P. Thompson, Inc. (the "Survey").
Buyer may obtain an update of the Survey or a new survey of the Land and the
Improvements at Buyer's expense.
(ii)Title Report. A copy of Preliminary Report dated March 2, 2016 prepared by
Fidelity National Title & Escrow of Hawaii, Inc. covering the fee simple
interest in the Land (the "PTR"), together with copies of all documents of
record that are referenced in the PTR as exceptions to title. Buyer may obtain a
new or updated preliminary title report at Buyer's expense.
(b)    Permitted Exceptions. Attached as Exhibit "2" to this Agreement is a list
of exceptions, encumbrances and other items which shall be exceptions to title
to the Real Property conveyed to Buyer (the "Permitted Exceptions"). At the
Closing, Seller shall deliver the Property to Buyer free and clear of all Liens
(as defined below) except the Permitted Exceptions, and Seller agrees to cure or
otherwise remove, at or prior to Closing any mechanics' lien, mortgage, security
instrument and/or other monetary lien recorded against Seller's title to the
Property (such financial encumbrances to be cured or otherwise removed by Seller
are collectively referred to herein as the "Financial Encumbrances"); provided,
however, that Seller shall not be required to cure or otherwise remove any Lien
created or suffered by or through Buyer or any instrument securing the Loan. If
Seller shall fail to cause any Lien or Financial Encumbrance not permitted
hereunder to be removed from the Property, Buyer may cause the same to be
removed and may receive a credit towards the Purchase Price and deduct the
reasonable cost of any such removal (including attorneys' fees in connection
therewith) from the amount to be paid to Seller at the Closing. "Liens" means
any mortgage, deed of trust, lien, pledge, hypothecation, assignment, security
interest, or any other encumbrance or charge recorded against Seller's title to
the Property, any portion thereof or any interest of Seller therein, including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and the filing of mechanic's,
materialmen's and other liens and encumbrances. As used in this Agreement, to
"cure" or "remove" shall mean that Seller shall: (i) take such actions as may be
necessary to eliminate (of record or otherwise, as appropriate) the claim giving
rise to the particular exception or encumbrance, or (ii) cause the Title Company
(as defined below) to remove the exception or encumbrance, as applicable, as an
exception to title in Buyer's Title Policy (as defined below) or to insure
against the same to the reasonable satisfaction of Buyer.
(c)    [Reserved].
(d)    [Reserved].


3119.001/132866
5
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




(e)    Title Insurance. Buyer may obtain a binding commitment (the "Title Policy
Commitment") for the issuance by Title Guaranty of Hawaii, Inc. (the "Title
Company") at Closing of an owner's policy (or policies) of title insurance
("Buyer's Title Policy") with respect to the Real Property, with such extended
coverage and endorsements as Buyer may desire and in such amount as Buyer shall
direct but not to exceed the Purchase Price.
(f)    Conveyance of the Real Property. At Closing, title to the Real Property
shall be conveyed to Buyer by Limited Warranty Deed in the form attached hereto
as Exhibit "3" (the "Deed"), subject to the Permitted Exceptions. Any provision
in this Agreement or in the Deed to the contrary notwithstanding, Seller shall
have no obligation or liability to Buyer with respect to any Permitted
Exception, whether or not all of the Permitted Exceptions are specifically
referenced in the Deed, irrespective of any covenant or warranty of Seller that
may be set forth in the Deed. The provisions of this paragraph shall survive
Closing.
(g)    Conveyance of Personal Property. At Closing, all of Seller's rights,
title and interests in the Personal Property shall be conveyed to Buyer by a
Bill of Sale (the "Bill of Sale") in the form attached hereto as Exhibit "4".
(h)    Assignment and Assumption of Contracts and Intangible Property. At
Closing, all of Seller's rights, title and interests, if any, to the extent
assignable, in and to the Contracts and the Intangible Property shall be
transferred and assigned to Buyer, and Buyer shall assume all of Seller's
obligations and liabilities under the Contracts and the Intangible Property
arising from and after Closing, subject to the provisions of Section 11 hereof,
by an Assignment and Assumption of Contracts and Intangible Property (the
"Assignment and Assumption of Contracts and Intangible Property") in the form
attached hereto as Exhibit "5" and by such other document that may be legally
required to effect the assignment and assumption of any part of the Contracts or
the Intangible Property.
(i)    Assignment and Assumption of Tenant Leases. At Closing, all of Seller's
rights, title and interests in and to the Tenant Leases shall be transferred and
assigned to Buyer, and Buyer shall assume all of Seller's obligations and
liabilities under the Tenant Leases arising from and after Closing, subject to
the provisions of Section 11 hereof, by an Assignment and Assumption of Tenant
Leases (the "Assignment and Assumption of Tenant Leases") in the form attached
hereto as Exhibit "6".
(j)    Consents. Seller and Buyer shall each use good faith efforts to obtain
the required consent, if any, of any third party for the transfer of any portion
of the Property. Obtaining such consents shall be a condition to Closing but may
be waived in writing by Buyer in its sole discretion. The failure to obtain such
consents shall not be deemed a default by Seller or Buyer under this Agreement.
(k)    Termination of Contracts. Buyer shall notify Seller, in writing delivered
to Seller no later than sixty days prior to the Scheduled Closing Date, of any
Contracts in effect as of such time that Buyer requests be terminated as of
Closing (the "Rejected Contracts"). Seller shall terminate the Rejected
Contracts, provided that Seller shall not be required to terminate any of the


3119.001/132866
6
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




Contracts listed on Schedule "6(a)(xi)" or any other Contract entered into with
Buyer's approval pursuant to the terms hereof if such termination would result
in a penalty or charge to Seller (such contracts that are so terminated as of
Closing shall be referred to in this Agreement as the "Terminated Contracts");
and further provided that termination of each of the Rejected Contracts shall
not be a condition to Closing.
(l)    Notices of Sale. At Closing, Seller shall furnish Buyer with a signed
notice to be given to each tenant under the Tenant Leases and each third party
under the Contracts. The notice shall disclose that the Real Property has been
conveyed to Buyer and that, after Closing, Buyer shall be responsible for
Seller's obligations under the Tenant Lease or Contract, as applicable, and that
tenant or such third party shall render the performance under such lease or
contract to Buyer. The form of the notice shall be otherwise reasonably
acceptable to the Parties. Seller hereby irrevocably appoints Buyer as its
attorney-in-fact, coupled with an interest, to execute and send any such notice
to the extent Seller fails to execute and send the same within three (3)
business days following Closing.
(m)    Estoppel Certificates. Not sooner than forty-five (45) days prior to the
Closing Date and not later than thirty (30) days prior to the Closing Date,
Seller shall send an estoppel certificate in the Acceptable Estoppel Certificate
Form (as defined below) (each, a "Tenant Estoppel Certificate") to each of the
tenants then occupying space in the Project. "Acceptable Estoppel Certificate
Form" means (i) an estoppel certificate in the form attached hereto as Exhibit
"8"; or (ii) an estoppel certificate in a form attached as an exhibit to the
applicable lease, containing the information which the tenant under such lease
is required to address in an estoppel certificate as required by such lease.
Buyer and Seller hereby acknowledge and agree that the form of estoppel
certificate attached hereto as Exhibit "8" constitutes a "commercially
reasonable" form. Prior to sending to each tenant, Seller agrees to deliver the
completed estoppel certificate forms to Buyer, for Buyer's review and approval,
prior to delivery to the tenants, and Buyer shall have five (5) business days to
provide Seller with any comments to such forms following Buyer's receipt
thereof, and Seller shall reasonably cooperate to incorporate any comments by
Buyer, provided that if Buyer shall not provide any comments prior to the end of
such five (5) business day period, Seller shall send estoppel certificates to
the tenants without any input from Buyer. Seller shall use commercially
reasonable efforts to cause each tenant then occupying space at the Project to
return a completed estoppel certificate on an Acceptable Estoppel Certificate
Form (or with such deletions or changes thereto made by the tenant so long as
such estoppel certificate contains, at a minimum, the matters which a tenant is
required to address in an estoppel certificate as required by such tenant's
lease) to Seller prior to Closing and Seller shall deliver to Buyer any executed
estoppel certificate received by Seller within two (2) business days after
receipt of such. In the event Seller is unable, despite the use of commercially
reasonable efforts, to provide to Buyer Tenant Estoppel Certificates from
tenants occupying not less than seventy percent (70%) of the total leased area
within the Project including the seven (7) largest tenants in the Project based
on square footage of demised premises (the “70/7 Estoppel Requirement”), Seller
shall execute and deliver to Buyer certificates in the form attached hereto as
Exhibit "9" with modifications to the statements therein as appropriate
(individually, a "Seller Estoppel Certificate," and, collectively, the "Seller
Estoppel Certificates"), as necessary to satisfy the 70/7 Estoppel Requirement.
Each statement in the Seller Estoppel Certificates shall survive the Closing for
a period terminating on the earlier to occur of (i)


3119.001/132866
7
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




the date on which Buyer has received an executed Tenant Estoppel Certificate in
acceptable form signed by the tenant under the Tenant Lease in question or (ii)
the date that is one (1) year after the Closing Date. The value of any
exceptions relating to tenant improvement obligations due under the Tenant
Lease, payment of leasing commissions due in connection with the Tenant Lease,
payment of rent and/or operating expenses, the amount of security deposits held
by Seller and/or any other financial matter for which Buyer is responsible for
or entitled to the benefit of pursuant to the terms of this Agreement, described
in any Tenant Estoppel Certificate or Seller Estoppel Certificate shall be
addressed as a proration and incorporated into the Closing Statement and subject
to adjustment pursuant to Section 11(d), provided that if Seller, in good faith,
disputes any exception listed in any Tenant Estoppel Certificate, Seller shall,
in lieu of making the proration required in connection with the Closing or the
adjustment pursuant to Section 11(d), deposit into escrow an amount equal to the
value of the amount in dispute, and such amount shall be held in escrow until
such time as the dispute is resolved and then released to the party entitled
thereto, provided that if Buyer and Seller (and any applicable tenant) are not
able to resolve such dispute and a legal proceeding has not been initiated (and
is not then being pursued) to resolve such dispute by the first anniversary of
the Closing Date, then any funds deposited by Seller into the escrow shall be
returned to Seller. The provisions of this Section 4(m) shall survive Closing.
5.CONDITION OF PROPERTY "AS IS".
(a)    Acceptance of the Property. Buyer is relying solely upon its own
inspection, investigation and analysis of the Property in entering into this
Agreement and, except as otherwise expressly provided in this Agreement or in
the Conveyance Documents, Buyer is not relying in any way upon any
representation, statement, agreement, warranty, study, report, description, or
other information or material made by or furnished by Seller (including Seller's
managers, directors, officers and employees) or Seller's attorneys, consultants,
sales agents or other representatives (each, a "Seller Representative"), whether
oral or written, express or implied, of any nature whatsoever regarding any such
matters. Buyer acknowledges that Buyer is familiar with the Property and has
made such independent investigations as Buyer deems necessary or appropriate
concerning the condition of the Property and the suitability and acceptability
of the Property for Buyer's intended purposes. Except as expressly set forth in
this Agreement, BUYER IS ACQUIRING ALL PORTIONS OF THE PROPERTY IN THEIR "AS
IS", "WHERE-IS" CONDITION, "WITH ALL FAULTS" in their present state and
condition as of Closing, with no right of set-off or reduction in the Purchase
Price, or obligation of Seller to replace or repair except as may be expressly
set forth in this Agreement. Except as expressly set forth in this Agreement or
any Conveyance Document and in all cases subject to Seller's representations,
warranties and covenants contained in this Agreement and in the Conveyance
Documents, Buyer hereby expressly releases and forever discharges Seller and
Seller's managers and members, and each of Seller's and Seller's manager's and
member's respective members, managers, partners, shareholders, owners,
directors, officers, employees, agents, consultants, attorneys and other
representatives, as applicable (collectively, the "Released Parties") from any
and all claims, complaints, actions, causes of action, warranties of every type
(excluding those expressly set forth in this Agreement or in the Deed), strict
liability rights, and suits at law or in equity and/or demands for damages,
losses, injuries, suffering, declaratory or injunctive relief, expenses, costs,
liabilities and/or any other remedies or relief,


3119.001/132866
8
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




whether now known or unknown (collectively, "Claims"), relating to any such
matters described in this Section 5, and forever waives any and all such Claims
against the Released Parties.
(b)    Survival. Any provision in this Agreement or in the Deed to the contrary
notwithstanding, the covenants, agreements and obligations of Buyer set forth in
this Section 5 shall survive Closing.
6.REPRESENTATIONS AND WARRANTIES.
(a)    Seller's Representations and Warranties. Each Seller entity makes the
following representations and warranties (collectively, "Seller's Warranties"),
to and for the benefit of Buyer, only with respect to such Seller entity, which
representations and warranties shall be true and correct as of the Effective
Date and the Closing Date (except (i) to the extent the subject matter of such
representation or warranty relates to a particular date specified therein, in
which case such representation or warranty shall be true and correct as of such
specified date, and (ii) to the extent such representation or warranty is no
longer true as a result of the passage of time and/or the ordinary course of
conduct of Seller, provided that Seller has complied with its covenants set
forth in this Agreement):
(i)    Organization. The Seller entity is a limited liability company,
organized, validly existing and in good standing under the laws of the State of
Delaware, and in good standing under the laws of the State of Hawaii.
(ii)    Authorization. The person executing this Agreement on behalf of the
Seller entity has full authority and power to execute this Agreement. All
requisite company action has been taken to authorize and approve the execution
and delivery of the Deed, the Bill of Sale, the Assignment and Assumption of
Contracts and Intangible Property and the Assignment and Assumption of Tenant
Leases (collectively, the "Conveyance Documents") and the consummation of the
transaction contemplated by this Agreement by the Seller entity. This Agreement
is a legal, valid and binding obligation of Seller and is enforceable against
Seller in accordance with its terms, except as the enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the rights of creditors generally and by general
equitable principles (whether or not such enforceability is considered in a
proceeding at law or in equity).
(iii)    Bankruptcy Proceedings. There are no actions, voluntary or, to Seller's
Knowledge (as defined below) otherwise, pending or threatened against the Seller
entity under the bankruptcy, reorganization, moratorium or similar laws of the
United States, any state thereof or any other jurisdiction. The Seller entity is
not insolvent nor has the Seller entity (A) made a general assignment for the
benefit of its creditors, (B) suffered the appointment of a receiver to take
possession of all or substantially all of its assets, (C) suffered the
attachment or other judicial seizure of any of its assets, or (D) made any plans
to file any voluntary petition in bankruptcy, and will not do so within one
hundred eighty calendar days of Closing.


3119.001/132866
9
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




(iv)    Conflicting Agreements. Neither the execution or delivery of this
Agreement, nor the consummation of the transaction contemplated in this
Agreement, will conflict with, or result in a breach of, any contract, license,
mortgage, agreement, judgment or undertaking to which Seller is a party, or
constitute a default thereunder. To Seller's Knowledge, no consent, approval,
waiver or other action by any third party individual, corporation, company,
partnership, association, trust or other entity or organization, including any
government or political subdivision or agency or instrumentality thereof, is
required or necessary for the execution, delivery and performance of this
Agreement by Seller or the consummation of the transactions contemplated hereby
except as may be required in connection with the transfer of Contracts and
Intangible Property.
(v)    Proceedings. As of the Effective Date, Seller is not a party to any
litigation, arbitration or other court proceeding affecting title to the
Property, or any portion thereof, or that would adversely affect Seller's
ability to consummate the transaction as contemplated by this Agreement, nor, to
Seller's Knowledge, is any such litigation, arbitration or other court
proceeding threatened.
(vi)    No Condemnation. As of the Effective Date, Seller has not received
written notice of any pending or threatened condemnation, eminent domain or
similar proceedings currently affecting the Real Property, or any portion
thereof.
(vii)    Compliance with Laws. Except as may be provided in Section 6(a)(xxi)
hereof or as may be disclosed by that certain Zoning Report dated August 3, 2016
prepared by Zoning Info, Inc. (the "Zoning Report"), as of the Effective Date,
Seller has not received any uncured written notice from any Governmental
Authority (as defined below) that the Property, or any portion thereof, or the
operation or use of the same, is in violation of any statutes, laws, ordinances,
rules, regulations or orders affecting the ownership, use, and/or construction
of the Property, or any portion thereof, and, to Seller's Knowledge, no such
violation exists.
(viii)    Zoning/Subdivision Applications. There is no pending application
submitted by Seller to the City and County of Honolulu to change the zoning
district of the Land or any portion thereof, or to subdivide the Land into two
or more smaller lots. To Seller's Knowledge, the Property is used exclusively
for commercial, retail, food establishment and office use and other appurtenant
and related uses. Except as may be disclosed by the Zoning Report, as of the
Effective Date, Seller has not received any uncured written notice of pending or
threatened legal proceedings with respect to the zoning of the Real Property or
compliance with restrictions, covenants and conditions affecting the Real
Property. To Seller's Knowledge, as of the Effective Date (A) neither the zoning
nor any other right to construct, use or operate the Real Property is in any way
dependent upon or related to any other property, (B) all certifications,
permits, licenses and approvals, including without limitation, certificates of
completion and occupancy permits required of Seller for the legal use, occupancy
and operation of the Real Property for its current use have been obtained and
are in full force and effect and (C) the use being made of the Real Property is
in conformity with the certificate of occupancy issued for the Real Property and
is not in


3119.001/132866
10
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




violation of any other restrictions, covenants and conditions affecting the Real
Property except as may be expressly stated in the Zoning Report, the Physical
Conditions Report (as defined in the Loan Agreement) or the Environmental
Report.
(ix)    Rent Roll. The rent roll attached hereto as Schedule "6(a)(ix)" is true
and complete as of the Effective Date and is the actual rent roll prepared and
used by Seller in connection with its management of the Property.
(x)    Tenant Leases. Prior to the date hereof, Seller has delivered to Buyer
copies of all Tenant Leases in effect as of the Effective Date. The copies of
the Tenant Leases so delivered to Buyer are true and correct copies of the
Tenant Leases, and the Tenant Leases shown on Schedule "6(a)(x)" are all of the
Tenant Leases in effect at the Real Property as of the Effective Date. As of the
Effective Date, except as shown on Schedule "6(a)(x)", (A) there are no
outstanding leasing commissions or other compensation payable in connection with
any Tenant Lease (or which will, with the passage of time or occurrence of any
event or both, be payable), and there are no outstanding Tenant Inducement Costs
(as defined below) payable in connection with any Tenant Lease; (B) all of the
Tenant Leases are currently in full force and effect; (C) none of the Tenant
Leases has been amended or modified; (D) no uncured notices of default have been
sent by or on behalf of Seller, or received by Seller, in connection with any
Tenant Lease; and (E) to Seller’s Knowledge, neither landlord nor any tenant is
in material default of any of their respective obligations under any Tenant
Lease. "Tenant Inducement Costs" means any payments required under a Tenant
Lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder for tenant improvements costs, lease buyout costs, moving, design and
refurbishment allowances or other similar costs.
(xi)    Contracts. Seller has delivered or made available to Buyer copies of all
Contracts. The copies of the Contracts delivered or made available to Buyer
pursuant to this Agreement are true and correct copies thereof. The Contracts
shown on Schedule "6(a)(xi)" are all of the Contracts in effect with respect to
the Property as of the Effective Date and none have been modified except as
shown on Schedule "6(a)(xi)". As of the Effective Date, all of the Contracts are
in full force and effect and, to Seller’s Knowledge, no party to any Contract is
in material default of any of its obligations under such Contract.
(xii)    OFAC. No Seller entity, or, to Seller's Knowledge, any of its
affiliates, or any of their respective members, partners or shareholders is, nor
prior to Closing, or the earlier termination of this Agreement, will become, a
person or entity with whom U.S. persons or entities are restricted from doing
business under the regulations of the Office of Foreign Assets Control ("OFAC")
of the Department of the Treasury (including those named on OFAC's Specially
Designated Blocked Persons List) or under any U.S. statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism), or other governmental action; provided, however, Seller makes no
representation of the foregoing with respect to any public shareholder.


3119.001/132866
11
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




(xiii)    Title. Seller has good, marketable and insurable fee simple title to
the Real Property, free and clear as of the Closing of all Liens except the
Permitted Exceptions and the Financial Encumbrances to be cured or removed in
accordance with this Agreement. Except for tenants under the Tenant Leases and
parties under Permitted Exceptions, no party other than Seller has any right to
occupy any portion of the Real Property. To Seller's Knowledge, all conveyance
taxes, transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable legal requirements
in connection with the leasing of the Real Property and transfer of the Real
Property to Seller have been paid. No real property taxes and governmental
assessments in respect of the Real Property are past due. To Seller's Knowledge,
as of the Effective Date, the Land is comprised of one (1) or more parcels which
constitute separate tax lots and do not constitute a portion of any other tax
lot not a part of the Land. To Seller's Knowledge, as of the Effective Date,
there are no pending or proposed special or other assessments for public
improvements or otherwise affecting the Real Property, nor are there any
contemplated improvements to the Real Property that may result in such special
or other assessments.
(xiv)    Physical Condition. To Seller's Knowledge, except as may be expressly
set forth in the Physical Conditions Report (as defined in the Loan Agreement)
or the Zoning Report, as of the Effective Date, (A) the Real Property, including
all improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, is in good condition, order and repair in
all material respects, and (B) there exists no structural or other material
defects or damages in the Real Property, whether latent or otherwise, and Seller
has not received any notice from any insurance company or bonding company of any
defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or any termination or threatened
termination of any policy of insurance or bond.
(xv)    Boundaries; Easements; Utilities and Public Access. To Seller's
Knowledge, except as disclosed in the Survey, as of the Effective Date, (A) the
Improvements lie wholly within the boundaries and building restriction lines of
the Land, and no improvements on adjoining properties encroach upon the Land and
(B) all easements, cross easements, licenses, air rights and rights-of-way or
other similar property interests (collectively, "Easements"), if any, necessary
for the operation of the Project are described in the PTR and are in full force
and effect. The Real Property has rights of access to public ways and is served
by water, sewer, sanitary sewer and storm drain facilities adequate to service
the Project. To Seller's Knowledge, all public utilities necessary or convenient
to the full use and enjoyment of the Project are located in the public
right-of-way abutting the Real Property. The Real Property has access to public
roads.
(xvi)    Options to Purchase. Seller has not granted, and to Seller's Knowledge,
no other person or entity has, any conditional or unconditional right and/or
option to purchase or ground lease the Property or any interest therein except
as provided in connection with the Loan.


3119.001/132866
12
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




(xvii)    U.S. Person. None of the Seller entities is a "foreign person" within
the meaning of Sections 1445(f)(3) of the Internal Revenue Code of 1986, as
amended.
(xviii)    HARPTA. Each of the Seller entities, through Pacific Office
Properties, L.P., is a "resident person" within the meaning of Section 235-68(a)
of the Hawaii Revised Statutes, as amended.
(xix)    Tax Status. Each of the Seller entities and the sole member of each of
the Seller entities is a "disregarded entity" for federal and Hawaii income tax
purposes and Pacific Office Properties, L.P. is the sole member of the sole
member of each Seller entity.  Pacific Office Properties, L.P. is not a
disregarded entity for federal or Hawaii income tax purposes and is a "resident
person" within the meaning of Section 235-68(a), Hawaii Revised Statutes.
(xx)    Taxes. All material tax filings necessary to prevent a lien on Seller's
interests in the Property have been or will be timely filed by the Closing Date,
and taxes due and payable by Seller relating to the Property have or will have
been paid by the Closing Date in all cases where the nonpayment or underpayment
of such taxes could result in a lien on Seller's interests in the Property. As
of the Effective Date, Seller has not received any written notice of any
outstanding audit, examination or other proceeding with respect to taxes or any
notice or assessment claiming a deficiency of taxes.
(xxi)    Environmental Representations. Except as otherwise disclosed by that
certain Phase I Environmental Site Assessment dated July 15, 2016 prepared by
ProGEA, Inc. (the “Environmental Report(s)”), a true and correct copy of which
has been delivered to Buyer, Seller hereby represents and warrants that as of
the Effective Date, Seller has not received any uncured written notice that any
portion of the Real Property is in violation of any of the Environmental Laws
and, to Seller’s Knowledge, no such violation exists.
"Environmental Laws" shall have mean any present and future federal, state and
local laws, statutes, ordinances, rules, and regulations relating to protection
of the environment. The term "Environmental Laws" includes, but is not limited
to, the following statutes, as amended, any successor thereto, and any
regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Substances
Transportation Act; the Resource Conservation and Recovery Act (including, but
not limited to, Subtitle I relating to underground storage tanks); the Solid
Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Safe Drinking Water Act; the Federal Water Pollution Control
Act; and those relating to lead based paint. The term "Environmental Laws" also
includes, but is not limited to, any present and future federal, state and local
laws, statutes, ordinances, rules, regulations and guidance, as well as common
law, conditioning transfer of property upon a negative declaration or other
approval of a Governmental Authority of the environmental condition of the
Property; requiring notification or disclosure of Releases of Hazardous
Substances or other


3119.001/132866
13
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




environmental condition of a property to any Governmental Authority or other
person, whether or not in connection with any transfer of title to or interest
in such property.
The term "Governmental Authority" shall have the meaning set forth in the Loan
Agreement and the following terms shall each have the meanings set forth in the
Environmentally Indemnity (as defined in the Loan Agreement): “Governmental
Authority”, “Hazardous Substances”, “Release”, “Remediation” and “Toxic Mold”.
(xxii)    No Material Adverse Effect. To Seller's Knowledge, no statement of
fact made by Seller in this Agreement or any document executed by Seller
pursuant hereto or in connection herewith, including, without limitation, the
Conveyance Documents contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained herein or
therein not misleading. There is no fact presently known to the Designated
Individual (as defined below) which has not been disclosed to Buyer in writing
which has or could reasonably be expected to have a material adverse effect on
the use, value or operation of the Property, Seller's interest therein or the
ability of Seller to consummate the transactions contemplated hereby.
As used in this Agreement and with respect to each Seller entity, the term "to
Seller's Knowledge" or words to that effect, means, as of the Effective Date, to
the actual knowledge (and not any implied, imputed or constructive knowledge) of
Lawrence J. Taff, President and Chief Executive Officer of Pacific Office
Properties Trust, Inc. (the "Designated Individual") and shall not be construed,
by imputation or otherwise, to refer to the knowledge of Seller, or any Seller
Representative, or to impose upon such Designated Individual any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains. Prior to Closing, Seller may designate, by notice in writing to Buyer,
an additional individual as the Designated Individual, provided that the
individual has similar authority over Seller as Lawrence J. Taff. Anything
contained in this Agreement to the contrary notwithstanding, there shall be no
personal liability on the part of the Designated Individual arising out of any
representation or warranty made in this Agreement.
(b)    Survival of Seller's Representations and Warranties. The representations
and warranties of Seller contained in this Agreement shall survive Closing and
not be merged therein for a period of twelve months after Closing, and Seller
shall only be liable to Buyer hereunder for actual damages suffered by a breach
of any warranty or representation set forth in this Agreement or in a Seller
Estoppel Certificate with respect to which a claim is made by Buyer against
Seller by filing an action in the Circuit Court of the First Circuit, State of
Hawaii, or in the United States District Court for the District of Hawaii on or
before the date that is twelve months after the Closing Date. Any provision in
this Agreement to the contrary notwithstanding, the maximum aggregate liability
of Seller (in the aggregate for all Seller entities) for breaches of Seller's
warranties and representations set forth in this Agreement and/or in the Seller
Estoppel Certificates shall be limited to TWO MILLION FIVE HUNDRED THOUSAND
NO/100 U.S. DOLLARS (U.S. $2,500,000.00), provided, however, the foregoing shall
not limit or restrict the warranties of title expressly set forth in the Deed or
Buyer's remedies for a breach of Seller's obligations under Section 11
(Prorations and Adjustments) hereof.


3119.001/132866
14
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




(c)    Buyer's Representations and Warranties. Buyer makes the following
representations and warranties, to and for the benefit of Seller, which
representations and warranties shall be true and correct as of the Effective
Date and the Closing Date (except as otherwise stated below):
(i)    Organization. Buyer is a Hawaii corporation, organized, validly existing
and in good standing, under the laws of its state of formation.
(ii)    Authorization. The person executing this Agreement on behalf of Buyer
has full authority and power to execute this Agreement. All requisite corporate
and other action has been taken to authorize and approve the execution and
delivery of the Conveyance Documents and the consummation of the transaction
contemplated by this Agreement by Buyer. This Agreement is the legal, valid and
binding obligation of Buyer and is enforceable against Buyer in accordance with
its terms, except as the enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and by general equitable principles (whether or
not such enforceability is considered in a proceeding at law or in equity).
(iii)    Bankruptcy Proceedings. To Buyer's knowledge, there are no actions,
voluntary or otherwise, pending or threatened against Buyer under the
bankruptcy, reorganization, moratorium or similar laws of the United States, any
state thereof or any other jurisdiction. Buyer is not insolvent nor has Buyer
(A) made a general assignment for the benefit of its creditors, (B) suffered the
appointment of a receiver to take possession of all or substantially all of its
assets, (C) suffered the attachment or other judicial seizure of any of its
assets, or (D) made any plans to file any voluntary petition in bankruptcy, and
will not do so within one hundred eighty calendar days of Closing.
(iv)    Conflicting Agreements. Neither the execution nor delivery of this
Agreement, nor the consummation of the transaction contemplated in this
Agreement, will conflict with, or result in a breach of, any contract, license
or undertaking to which Buyer is a party, or constitute a default thereunder. No
consent, approval, waiver or other action by any individual, corporation,
company, partnership, association, trust or other entity or organization,
including any government or political subdivision or agency or instrumentality
thereof, is required or necessary for the execution, delivery and performance of
this Agreement by Buyer or the consummation of the transactions contemplated
hereby.
(v)    Proceedings. To Buyer's knowledge, no legal or administrative proceeding
is pending or threatened against Buyer which would adversely affect its ability
to consummate the transaction as contemplated in this Agreement.
(vi)    Prohibited Persons and Transactions. Neither Buyer, nor, to Buyer's
knowledge, any of its affiliates, nor any of their respective members, partners
or shareholders is, nor prior to Closing, or the earlier termination of this
Agreement, will become, a person or entity with whom U.S. persons or entities
are restricted from doing business under the regulations of the OFAC (including
those named on OFAC's Specially Designated Blocked


3119.001/132866
15
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




Persons List) or under any U.S. statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism),
or other governmental action; provided, however, Buyer makes no representation
of the foregoing with respect to any public shareholder.
7.SELLER COVENANTS. In addition to the other agreements and covenants of Seller
set forth in this Agreement, Seller covenants and agrees as follows with respect
to the period from the Effective Date through Closing:
(a)    Maintenance and Operation of the Property. Seller shall cause the
Property to be maintained and operated in the ordinary and usual course of
business, consistent with Seller's past practice and subject to and in
accordance with Seller's obligations under Sections 4.3 (Liens), 4.5 (Existence;
Compliance with Legal Requirements), 4.6 (Taxes and Other Charges), 4.12
(Repairs; Maintenance and Compliance; Alterations), 4.14 (Property Management),
4.16 (Licenses; Intellectual Property; Website), 4.22 (Business and Operations)
and 4.33 (Zoning) of the Loan Agreement applicable to the Property. Further,
Seller shall not convey its title to the Property, or any portion thereof, to
any other party.
(b)    Contracts. Without limiting the provisions of Section 7(a) hereof, Seller
shall comply with Seller's obligations under Section 4.13 (Approval of Major
Contracts) of the Loan Agreement.
(c)    Leases; New Leases; Lease Amendments. Without limiting the provisions of
Section 7(a) hereof, Seller shall conduct leasing activities relating to the
Property subject to and in accordance with Section 4.11 (Leases) of the Loan
Agreement.
(d)    Access to the Property. Seller shall permit agents, representatives,
consultants and employees of Buyer to monitor the Property or any part thereof
at reasonable hours upon reasonable advance notice (which may be given
verbally). Buyer or its agents, representatives, consultants and employees as
part of any monitoring may take soil, air, water, building material and other
samples from the Property, subject to the rights of tenants under Tenant Leases;
provided, however, that in no event may Buyer conduct or cause to be conducted
any boring, drilling, destruction, removal or opening of any portion of the Land
or the Improvements.
(e)    Access to Books and Records. Seller shall provide Buyer with the reports
and other materials and information with respect to the Property required to be
provided by Borrower under, and pursuant to, Section 4.9 (Financial Reporting)
of the Loan Agreement.
(f)    Property Management. Seller agrees that following Closing, Seller shall
use commercially reasonable efforts to cause the property manager hired by
Seller to cooperate in any transition of the property management
responsibilities with respect to the Property to Buyer's property manager for a
period of three months following Closing. Buyer shall reimburse Seller for the
fees and costs actually charged by Seller's property manager for such transition
services.


3119.001/132866
16
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




(g)    Environmental. Seller covenants and agrees that: (a) all uses and
operations on or of the Real Property by Seller, tenants under the Tenant
Leases, vendors under the Contracts or any other person claiming by, through or
under Seller shall be in compliance with all Environmental Laws and permits
issued pursuant thereto; (b) there shall be no Releases of Hazardous Substances
in, on, under or from the Real Property in violation of Environmental Laws by
Seller, tenants under the Tenant Leases, vendors under the Contracts or any
other person claiming by, through or under Seller; (c) there shall be no
Hazardous Substances in, on or under the Property caused by Seller, tenants
under the Tenant Leases, vendors under the Contracts or any other person
claiming by, through or under Seller, except those that are both (A) in
compliance with all Environmental Laws and, to the extent required thereby, with
permits issued pursuant thereto and (B) have been disclosed to Buyer in writing
on or before the date of this Agreement; (d) Seller shall, at its sole cost and
expense, keep the Real Property free and clear of all liens and encumbrances on
the Real Property imposed pursuant to any Environmental Law, whether due to any
act or omission of Seller or any other person (the “Environmental Liens”); (e)
Seller shall, at its sole cost and expense, perform any environmental site
assessment or other investigation of environmental conditions in connection with
the Real Property pursuant to any good faith request from Buyer made in
connection with a reasonable belief by Buyer that an environmental issue may
exist at the Property (including, but not limited to, sampling, testing and
analysis of soil, water, air, building materials and other materials and
substances whether solid, liquid or gas) and share with Buyer the reports and
other results thereof, and Buyer shall be entitled to rely on such reports and
other results thereof; (f) Seller shall, at its sole cost and expense, comply
with all reasonable written requests of Buyer to (I) effectuate Remediation of
any environmental condition that violates an Environmental Law (including, but
not limited to, a Release of a Hazardous Substance) in, on, under or from the
Property directly caused by Seller, tenants under the Tenant Leases, vendors
under the Contracts or any other person claiming by, through or under Seller;
(II) comply with any Environmental Law applicable to the Property; (III) comply
with any directive applicable to or relating to the Real Property from any
Governmental Authority to remediate an environmental condition caused by Seller,
tenants under the Tenant Leases, vendors under the Contracts or any other person
claiming by, through or under Seller; and/or (IV) take any other reasonable
action necessary or appropriate for protection of human health or the
environment relating to the Property; (g) Seller shall not, or affirmatively
permit or allow, and Seller shall, at its sole cost and expense, take reasonably
necessary steps to prevent any owner, tenant or other permitted user of the Real
Property from taking, any act that increases the dangers to human health or the
environment in any material respect, poses an unreasonable risk of harm to any
Person on the Property, impairs or is reasonably likely to impair the value, use
or utility of such Property, is contrary to any requirement of any insurer
providing coverage for the Property or Seller, violates any covenant, condition,
agreement or easement applicable to the Property; (h) Seller shall promptly
commence and diligently perform to completion all work required to be undertaken
under all Legal Requirements in connection with the occupancy and/or use of the
Real Property by Seller, tenants under the Tenant Leases, vendors under the
Contracts or any other person claiming by, through or under Seller; (i) Seller
shall, at its sole cost and expense, obtain Buyer's prior written consent to any
contract relating to environmental matters at the Property, which consent shall
not be unreasonably withheld; (j) in the event that any inspection or audit
reveals the presence of Toxic Mold in the indoor air of the Property at
concentrations exceeding ambient air levels or visible Toxic Mold on any
building materials or surfaces at the Real Property for which any


3119.001/132866
17
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




Governmental Authority recommends or requires removal thereof by remediation
professionals, Seller shall, at its sole cost and expense, immediately remediate
the Toxic Mold and perform post-remedial clearance sampling in accordance with
all applicable Legal Requirements and guidelines, following which abatement of
the Toxic Mold, Seller shall prepare and implement (or cause to be prepared and
implemented) an Operations and Maintenance Plan for Toxic Mold and Moisture
acceptable to Buyer and in accordance with the guidelines issued by the National
Multifamily Housing Council or guidelines applicable to commercial and office
property; (k) Seller shall reasonably promptly notify Buyer in writing if Seller
becomes aware of (1) any presence or Release or threatened Release of Hazardous
Substances in, on, under, from or migrating towards the Property or into any
buildings on the Property; (2) any non-compliance with any Environmental Laws
related in any way to the Property; (3) any actual or potential Environmental
Lien encumbering or potentially encumbering the Property; (4) any required or
proposed Remediation of environmental conditions applicable to the Property;
and/or (5) any written notice or other communication from any source whatsoever
(including, but not limited to, any Governmental Authority) or oral notice from
any Governmental Authority of which Seller becomes aware relating to the
Property and relating in any way to Hazardous Substances or Remediation of
Hazardous Materials thereof, possible liability of any person pursuant to any
Environmental Law, other environmental conditions in connection with the
Property or any actual or potential administrative or judicial proceedings in
connection with anything referred to in this Section; and (l) upon the discovery
by Seller of any underground storage tanks on the Property during Seller's
excavation or construction work with regard to the Property, give Buyer prompt
written notice thereof and upon the request of Buyer, in its sole but good faith
discretion, remove such underground storage tanks from the Property in
accordance with all Environmental Laws.
“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities in connection with
Environmental Laws affecting the Real Property or any part thereof or the
construction, use, alteration or operation thereof, or any part thereof, whether
now or hereafter enacted and in force.
(h)    Insurance. Seller shall comply with the provisions of Section 5.1
(Insurance) of the Loan Agreement applicable to the Property.
8.CONDITIONS TO CLOSING.
(a)    Buyer's Conditions Precedent. Seller and Buyer agree that Buyer's
obligation to complete and consummate the transaction contemplated by this
Agreement, and to proceed with Closing hereunder, is subject to the satisfaction
on or before Closing of each of the following conditions precedent:
(i)    Seller's Estoppel Certificates. Seller shall have delivered to Buyer the
Seller Estoppel Certificates required under Section 4(m) hereof.
(ii)    Seller's Performance. There is no breach of a Seller covenant set forth
in this Agreement that has a material adverse effect on the Project, all
documents to be delivered


3119.001/132866
18
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




by Seller under Section 10 hereof at or prior to Closing shall have been
delivered and Seller shall have deposited into Escrow all sums to be deposited
by Seller prior to Closing.
(iii)    Buyer's Title Policy. Buyer shall have received the Title Company's
confirmation of its intention to issue Buyer's Title Policy in accordance with
the Title Policy Commitment, effective as of Closing; provided that Buyer shall
act in diligent good faith to cause such confirmation.
(iv)    No Legal Actions. No bona fide action or proceeding which seeks to set
aside the performance of Buyer's or Seller's obligations hereunder shall have
been instituted or threatened by anyone not a party to this Agreement.
Neither Seller nor Buyer shall act or fail to act for the intended purpose of
permitting or causing any of the foregoing conditions to Buyer's obligations to
fail. If any of the foregoing conditions to Buyer's obligations have not been
satisfied on or prior to the Scheduled Closing Date, and such condition has not
previously been waived by Buyer, Buyer may elect to (A) waive any condition set
forth above in this Section 8(a) and proceed with Closing in accordance with
this Agreement (provided all other conditions precedent have been either waived
or satisfied as provided in this Agreement), (B) in the event of failure of the
conditions set forth in clauses (iii) or (iv) above, terminate this Agreement by
providing written notice thereof to Seller, in which event the provisions of
Section 9 hereof shall apply, or (C) in the event of failure of the conditions
set forth in clauses (i) or (ii) above exercise the remedies available to Buyer
upon a default by Seller as provided in Section 12(b) hereof pursuant to and in
accordance with Section 12(b). If Buyer fails to take action under clauses (A),
(B) or (C) above by providing written notice thereof to Seller no later than
five (5) business days after the Scheduled Closing Date, such failure shall be
deemed an election by Buyer to waive the condition and proceed with Closing in
accordance with this Agreement.
(b)    Seller's Conditions Precedent. Seller and Buyer agree that Seller's
obligation to complete and consummate the transaction contemplated by this
Agreement, and to proceed with Closing hereunder, is subject to the satisfaction
on or before Closing of the following conditions precedent:
(i)    Closing Obligations. All documents to be delivered by Buyer under Section
10 hereof at or prior to Closing shall have been delivered and Buyer shall have
deposited into Escrow all sums to be deposited by Buyer prior to Closing,
including without limitation, the Closing Payment in accordance with
Section 2(b) hereof.
(ii)    No Legal Actions. No bona fide action or proceeding which seeks to set
aside the performance of Buyer's or Seller's obligations hereunder shall have
been instituted or threatened by anyone not a party to this Agreement.
Neither Seller nor Buyer shall act or fail to act for the intended purpose of
permitting or causing any of the foregoing conditions to Seller's obligations to
fail. If any of the foregoing conditions to Seller's obligations have not been
satisfied on or before the Scheduled Closing Date, and such condition has not
previously been waived by Seller, Seller may elect to (X) waive any


3119.001/132866
19
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




condition set forth above in this Section 8(b) and proceed with Closing in
accordance with this Agreement (provided all other conditions precedent have
been either waived or satisfied as provided in this Agreement), (Y) in the event
of failure of the conditions set forth in clause (ii) above, terminate this
Agreement by providing written notice thereof to Buyer, in which event the
provisions of Section 9 hereof shall apply, or (Z) in the event of failure of
the conditions set forth in clause (i) above, exercise the remedies available to
Seller upon a default by Buyer as provided in Section 12(a) hereof pursuant to
and in accordance with Section 12(a). If Seller fails to take action under
clauses (X), (Y) or (Z) above by providing written notice thereof to Buyer no
later than five business days after the Scheduled Closing Date, such failure
shall be deemed an election by Seller to waive the condition and proceed with
Closing in accordance with this Agreement.
(c)    Hart-Scott-Rodino Act. Buyer and Seller agree that compliance with the
reporting requirements of the Hart-Scott-Rodino Antitrust Improvements Act of
1976, 15 U.S.C. Section 17 (the "Hart-Scott Act"), as amended, is not required
for the transactions contemplated under this Agreement. If the Federal Trade
Commission or United States Department of Justice should determine that the
transaction contemplated by this Agreement is subject to the reporting
requirements of the Hart-Scott Act, then each Party shall forthwith proceed to
make the required reporting and filings and take all other actions necessary or
advisable to comply with the Hart-Scott Act and the rules and regulations
thereunder as expeditiously as reasonably possible. Any filing fees shall be
shared equally by Buyer and Seller.
9.TERMINATION OF AGREEMENT. If this Agreement is terminated for any reason
expressly provided under the terms of this Agreement other than in accordance
with Section 12 hereof, (a) all documents deposited with Escrow Agent by Buyer
shall be returned to Buyer, and all documents deposited with Escrow Agent by
Seller shall be returned to Seller, (b) each Party shall pay one-half the amount
of any fees, charges and expenses incurred or charged by Escrow Agent in
connection with Escrow and (c) neither Party shall have any further obligations
to the other hereunder, except for those obligations and indemnities which are
expressly stated to survive termination of this Agreement.
10.CLOSING.
(a)    Closing Date. As used in this Agreement, the term "Closing Date" shall
mean the date on which Closing occurs, and the term "Closing" shall refer to the
recordation of the Deed, the delivery of the other Closing Documents (as defined
below), and the final disbursal of funds by Escrow Agent, all in accordance with
this Agreement. Closing shall take place on the date that is two years after the
Effective Date (or if such date is not a business day, the first business day
thereafter), or such earlier date (1) as may be specified by Seller by not less
than sixty days' advance written notice to Buyer, provided that any such earlier
date specified by Seller shall be at least six months after the Effective Date
and provided further that Seller shall have agreed to reimburse Buyer the amount
of any "Pan Am Make Whole Amount" (as defined in the Co-Lender Agreement (as
defined in the Loan Agreement) as of the Effective Date) payment that Buyer may
be obligated to pay under the Co-Lender Agreement in connection with such
earlier Scheduled Closing Date (such Seller agreement shall be subject to
Seller's approval of the amount of and terms of such payment), or (2) as may be
specified by Buyer by not less than sixty days' advance written notice


3119.001/132866
20
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




to Seller following an Event of Default (as defined in the Loan Agreement)
beyond any applicable notice and cure period under the Loan Agreement, provided
that any such earlier date specified by Buyer pursuant to this subsection (2)
shall be no earlier than March 18, 2018 (and provided that such right of Buyer
shall not be in limitation of any right of the Lenders under the Loan Agreement)
(the "Scheduled Closing Date"). Five (5) business days prior to the Closing,
Escrow Agent shall deliver to each of the parties for their review and approval
a preliminary closing statement (the "Preliminary Closing Statement") setting
forth all prorations, allocations, closing costs and payments of moneys relating
to the Closing of the transactions contemplated hereby. Based on each of the
Party's comments, if any, regarding the Preliminary Closing Statement, Escrow
Agent shall revise the Preliminary Closing Statement and deliver a final, signed
version of a closing statement to each of the Parties at the Closing (the
"Closing Statement"). Notwithstanding the foregoing, to the extent the Parties
fail to provide to Escrow Agent all of the information required for the
preparation of the Preliminary Closing Statement or the Closing Statement, such
failure shall not prevent the Closing hereunder, and any prorations,
allocations, closing costs and payments of moneys relating to the Closing not
reflected in the Closing Statement shall be addressed pursuant to Section 11(d).
(b)    Execution and Delivery of Closing Documents. Concurrently herewith,
Seller and/or Buyer as appropriate, shall execute (with notary acknowledgment,
as applicable) and submit to Escrow Agent the following items, which, except for
the resolutions referred to in Section 10(b)(viii) below, shall remain undated
(provided that any notary acknowledgment may be dated as of the date such
document is acknowledged) (items (i) – (viii) below, collectively, the "Closing
Documents"):
(i)    Deed. Three counterpart originals of the Deed.
(ii)    Conveyance Tax Certificate. One original of a conveyance tax certificate
(State of Hawaii Form P-64A) to accompany the Deed.
(iii)    Bill of Sale. Two counterpart originals of the Bill of Sale.
(iv)    Assignment and Assumption of Contracts and Intangible Property. Two
counterpart originals of the Assignment and Assumption of Contracts and
Intangible Property.
(v)    Assignment and Assumption of Tenant Leases. Two counterpart originals of
the Assignment and Assumption of Tenant Leases.
(vi)    FIRPTA Affidavit. A non-foreign affidavit pursuant to Section 1445(b)(2)
of the Internal Revenue Code of 1986, as amended, of each Seller entity in form
and substance sufficient to exempt Buyer from the withholding of tax under
Section 1445(a) of the Internal Revenue Code of 1986, as amended.
(vii)    HARPTA Certificate. A Hawaii Department of Taxation Form N-289 (or any
successor to such form) for each of the Seller entities, certifying that each
entity, through


3119.001/132866
21
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




Pacific Office Properties, L.P., is a “resident person” as that term is defined
in Section 235-68(a), Hawaii Revised Statutes.
(viii)    Resolutions; Evidence of Authority. Resolutions (or the required
consent) of each Seller entity and Buyer, dated on or prior to the Effective
Date, authorizing the purchase and sale of the Property pursuant to the terms of
this Agreement and authorizing the person(s) executing instruments or agreements
relating to such purchase and sale to execute, acknowledge and deliver such
instruments and agreements on behalf of such entity.
(ix)    Memorandum of Purchase Agreement. The Memorandum of Purchase Agreement
(as defined below) and the Release of Memorandum of Purchase Agreement (as
defined below).
(c)    Seller's Closing Deliveries. Prior to the Scheduled Closing Date (and
within such timeframe as may be more specifically provided herein or required by
Escrow Agent) Seller shall cause to be delivered the following items:
(i)    Closing Costs. To Escrow Agent, Seller's share of the closing costs and
such other amounts, if any, that are to be paid by Seller at Closing pursuant to
this Agreement; provided, however that if Seller fails to deposit such amounts
with Escrow Agent within the timeframe set forth herein, Buyer may, in its sole
discretion, deposit such amounts with Escrow Agent and Seller shall reimburse
Buyer for such amount within five (5) business days following Buyer's demand
therefore, and any amount not so paid shall accrue interest at a rate of ten
percent (10%) per annum from the date incurred until paid by Seller.
(ii)    Updated Exhibits and Schedules. To Escrow Agent, an update to each of
the schedules and/or exhibits for each of the Deed, Bill of Sale, Assignment and
Assumption of Contracts and Intangible Property and Assignment and Assumption of
Tenant Leases (or written acknowledgement that no such update is required)
required to make such schedules/exhibits accurate as of the Closing, which
updates shall replace the applicable schedules and/or exhibits to the applicable
Closing Documents and shall constitute and become part of such Closing Document
as of the Closing Date.
(iii)    Tax Clearance Certificate. To Escrow Agent, a State of Hawaii
Department of Taxation Tax Clearance Certificate for each Seller entity by the
State of Hawaii Department of Taxation.
(iv)    Report of Bulk Sale or Transfer. To Escrow Agent, a Report of Bulk Sale
or Transfer as required by Section 237-43 of the Hawaii Revised Statutes, as
amended, duly executed and filed by each Seller entity and certified by the
State of Hawaii Department of Taxation.
(v)    Mechanics' Lien Waivers/Affidavits. To Escrow Agent, executed mechanics'
lien certificates or other assurances of payment of amounts due as of Closing
with respect to the Real Property as are customarily required by the Title
Company to issue Buyer's Title Policy, if applicable.


3119.001/132866
22
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




(vi)    Parties in Possession Affidavits/Certificates. To Escrow Agent, executed
certificates regarding parties in possession as are customarily required by the
Title Company to issue Buyer's Title Policy, if applicable.
(vii)    Original Documents. To Buyer, originals (or where appropriate, copies)
of the Contracts, the Tenant Leases, and, as applicable, the Intangible Property
to the extent the same are in Seller's possession or control. Buyer shall
cooperate with Seller for a period of seven years after Closing in addressing
any need of Seller to respond to any legal requirement, tax audit, or action
threatened or brought against Seller, by allowing Seller and its agents or
representatives to examine and copy, at Seller's expense, such files and records
provided by Seller to Buyer, upon reasonable advance notice and at all
reasonable times. The provisions of this Section 10(c)(vii) shall survive
Closing.
(viii)    Keys, Access Cards and Combinations. To Buyer, all keys, access cards
and combinations to locks within the Improvements, or any portion thereof, to
the extent the same are in Seller's possession or control and to the extent the
same have not previously been delivered to Buyer.
(ix)    Notices of Sale. To Buyer, notices to tenants under the Tenant Leases
and to third parties under the Contracts, executed by Seller, in such form(s) as
agreed by Seller and Buyer, pursuant to Section 4(l) hereof.
(x)    Letter of Credit Assignments. To Escrow Agent, the Letter of Credit
Assignments (as defined below), if applicable.
(xi)    Good Standing Certificate. To Escrow Agent, a certificate of good
standing from the Department of Commerce and Consumer Affairs of the State of
Hawaii dated no earlier than ten calendar days prior to the Scheduled Closing
Date for each Seller entity showing the Seller entity to be authorized to do
business in the State of Hawaii and in good standing under the laws of the State
of Hawaii.
(xii)    Other Items. To Escrow Agent or Buyer, as applicable, any other
documents, instruments or agreements called for in this Agreement for Closing
which have not previously been delivered, or which are required by Escrow Agent,
the Title Company or otherwise to consummate the conveyance of the Property in
accordance with this Agreement.
To the extent Seller fails to provide any of the documents required to be
delivered by Seller pursuant to Section 10(c), Buyer may, in its sole
discretion, waive such failure and proceed to the Closing hereunder, in which
event Seller shall be responsible for, and Seller's parent, Pacific Office
Properties, L.P. ("Indemnitor") hereby agrees to indemnify Buyer against, any
costs, losses or damages incurred by Buyer directly as a result of Seller's
failure with respect thereof, and Indemnitor shall reimburse Buyer for such
costs, losses or damages within ten (10) business days following Buyer's
substantiated demand therefore, and any amount not so paid shall accrue interest
at a rate of ten percent (10%) per annum from the date incurred until paid by
Indemnitor. The obligations under Section 10(c) shall survive the Closing.


3119.001/132866
23
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




(d)    Buyer's Closing Deliveries. Prior to the Scheduled Closing Date (and
within such timeframe as may be more specifically provided herein or required by
Escrow Agent) Buyer shall cause to be delivered the following items:
(i)    Closing Payment. To Escrow Agent, the Closing Payment pursuant to
Section 2(b) hereof and written confirmation from the holder of Note A-1 and the
holder of Note A-2, if applicable, that the credit against the principal balance
of Note A-1 and of Note A-2, if applicable, has been made in accordance with
Section 2(b) hereof, if applicable.
(ii)    Good Standing Certificate. To Escrow Agent, a certificate of good
standing from the Department of Commerce and Consumer Affairs of the State of
Hawaii dated no earlier than ten calendar days prior to the Scheduled Closing
Date showing Buyer to be authorized to do business in the State of Hawaii and in
good standing under the laws of the State of Hawaii.
(iii)    Other Items. To Escrow Agent or Seller, as applicable, any other
documents, instruments or agreements called for in this Agreement for Closing
which have not previously been delivered, or which are required by Escrow Agent,
the Title Company or otherwise to consummate the purchase of the Property in
accordance with this Agreement.
(e)    Closing Costs. Except as otherwise specifically provided in this
Agreement, Seller shall be responsible for all closing costs incurred by Seller,
and Buyer shall be responsible for all closing costs incurred by Buyer,
including each of their respective attorneys' fees.
(i)    Seller's Closing Costs. At Closing (if not earlier paid), Seller shall
pay the following: (A) all recording fees and other costs, if any, for the
release from the Property of all Financial Encumbrances and for other releases,
discharges or other curative documents which Seller is required to deliver
pursuant to this Agreement, (B) the recording fees for the Deed, (C) one-half of
the amount of all conveyance taxes payable in connection with the sale by Seller
of the Real Property to Buyer, (D) one-half of the amount of Escrow Agent's
fees, and (E) one-half of the premium for the base portion (i.e. standard
owner's coverage) of Buyer's Title Policy (excluding the premium for any
extended coverage and/or any endorsements to Buyer's Title Policy).
(ii)    Buyer's Closing Costs. At Closing (if not earlier paid), Buyer shall pay
the following: (A) one-half of the amount of all conveyance taxes payable in
connection with the sale by Seller of the Real Property to Buyer, (B) one-half
of Escrow Agent's fees, and (C) one-half of the premium for the base portion of
Buyer's Title Policy, plus the premium for any extended coverage and/or any
endorsements to Buyer's Title Policy.
(iii)    Other Closing Costs. Escrow Agent shall apportion all other closing
costs, if any, in a manner customary for real estate transactions of this nature
in the State of Hawaii, or, if there is no custom, such other closing costs
shall be split equally between Seller and Buyer.


3119.001/132866
24
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




(f)    Closing. Following Escrow Agent's receipt of the deliverables required by
Buyer pursuant to Section 10(d), the Parties hereby acknowledge and agree that,
without the need of any additional consents or authorizations from the Parties,
the following shall occur:
(i)    Date the Closing Documents. Escrow Agent shall cause each of the Closing
Documents to be dated as of the Closing Date.
(ii)    Recordation. Escrow Agent shall cause the Deed to be recorded in the
Office of the Assistant Registrar of the Land Court of the State of Hawaii.
(iii)    Disbursal of Purchase Price. Escrow Agent shall disburse the Note B
Paydown Amount to Agent and any portion of the Purchase Price being paid in cash
pursuant to Section 2(b) hereof to Agent (pursuant to payment instructions to be
provided to Escrow Agent by Agent) to be applied by Agent as required pursuant
to the terms of the Loan Agreement, and, if applicable, to Seller.
(iv)    Delivery of Closing Documents. Escrow Agent shall deliver fully executed
counterpart originals of the Closing Documents to Buyer and to Seller, and shall
deliver all other items held in Escrow to the party entitled thereto or
benefitted thereby.
(v)    Possession. Possession of the Property shall be delivered to Buyer,
subject to such rights constituting or arising out of the Permitted Exceptions,
including, without limitation, the rights of tenants under the Tenant Leases.
11.PRORATIONS AND APPORTIONMENTS.
(a)    Proration and Apportionment. The items set forth below shall be prorated
and apportioned between Buyer and Seller as provided below. For purposes of this
Section 11, all prorations to occur as of the Closing Date shall be determined
as of 12:00 a.m. Hawaii time on the Closing Date, as though Buyer held title to
the Property throughout the entire day on which Closing occurs. Such prorations
and adjustments shall be made on the basis of the number of days in the calendar
year in which Closing occurs for items payable on an annual or semi-annual
basis, and on the number of days in the calendar month in which Closing occurs
for items payable on a monthly basis.
(i)    Taxes on Gross Receipts. Gross income and other taxes and charges, if
any, payable on account of any rents and/or income derived from the Project or
the business conducted on or within the Project, including, without limiting the
generality of the foregoing, Hawaii general excise taxes (but not any taxes
based on the net income of Seller, the liability for all of which shall remain
with Seller) shall be prorated as of the Closing Date.
(ii)    Real Property Taxes. All real property taxes and special assessments for
the fiscal year in which Closing occurs shall be prorated as of the Closing
Date. If the amount of any such item is not ascertainable on the Closing Date,
the proration thereof shall


3119.001/132866
25
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




be based on the most recent available bill or on such other basis as Escrow
Agent may require and adjusted as necessary post-Closing pursuant to
Section 11(c) and Section 11(d) hereof.
(iii)    Personal Property Taxes. Buyer shall pay to Seller the amount of any
and all sales or similar taxes, if any, payable in connection with the sale of
the Personal Property, and Buyer shall execute and deliver any tax returns in
connection therewith.
(iv)    Prepaid Expenses. Buyer shall be charged for those prepaid expenses paid
by Seller allocable to any period from and after the Closing Date, including,
without limitation, prepaid rents under any equipment lease, annual permit and
inspection fees, fees for licenses, advertising expenses, trade association dues
and trade subscriptions paid by Seller to third parties to the extent the same
are transferable hereunder, are at Buyer's request in fact transferred hereunder
to Buyer at Closing and remain on deposit for the benefit of Buyer.
(v)    Utility Charges. To the extent permitted by the respective utility
service, utility services, including without limitation, electrical, water,
sewer, telephone and cable, provided to the Real Property in Seller's name shall
be terminated effective as of the Closing Date, and Buyer shall be responsible
for its own utility services thereafter. With respect to utility services that
cannot be terminated as of the Closing Date, utility charges shall be prorated
as of the Closing Date and Seller shall receive a credit for all deposits for
such utilities, if any, made by Seller as security to the extent the same are
transferable to Buyer. Where possible, cutoff readings will be secured for all
such utilities as of the Closing Date. To the extent cutoff readings are not
available, the cost of such utilities shall be apportioned between the parties
on the basis of the latest bill for such service and adjusted as necessary
post-Closing pursuant to Section 11(c) and Section 11(d) hereof.
(vi)    Other Accounts Payable. All other accounts payable and expenses related
to operations of the Property which have accrued before the Closing Date shall,
except as otherwise expressly provided herein, be paid by Seller on or before
the Closing Date or credited to Buyer as a reduction of the Purchase Price.
(vii)    Tenant Leases. Except as otherwise provided in this Agreement, rents,
together with the amount of Hawaii general excise tax thereon, if applicable, as
and when collected (the term "rents" as used in this Agreement includes all
payments paid by tenants under the Tenant Leases, including without limitation,
percentage rent and common area maintenance charges) and all other income from
the Project as and when collected shall be prorated as of the Closing Date. Any
additional rent amounts not known at Closing will be part of the post-Closing
adjustments contemplated in this Section 11. All security and other deposits
held in cash by Seller as of the Closing Date with respect to the Contracts and
the Tenant Leases being conveyed to Buyer at Closing shall be transferred to
Buyer at Closing. Seller shall pay the amount of all tenant lease improvements
and tenant leasing commissions that are payable prior to Closing, and Buyer
shall pay the amount of all tenant lease improvements and tenant leasing
commissions that are payable from and after Closing.


3119.001/132866
26
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




(viii)    Accounts Receivable. Buyer shall not acquire accounts receivable from
Seller, and there shall be no adjustments or prorations therefor. Any past due
rents or other amounts due under the Tenant Leases prior to Closing paid
directly to Seller specifically in settlement of such amounts shall be retained
by Seller.
(ix)    Other Prorations. Other amounts customarily prorated between a seller
and buyer, if any, shall be prorated or apportioned between Seller and Buyer as
of the Closing Date.
(b)    Allocation of Payments Received after Closing Date. Without limiting the
provisions of Sections 11(a)(vii) and (viii) hereof, the following allocations
shall be utilized for payments received after Closing from persons having unpaid
obligations under the Contracts or the Tenant Leases:
(i)    Delinquent rent and other obligations for the period prior to the Closing
shall remain the property of Seller. Payments received by Buyer from tenants or
other persons from and after the Closing Date with respect to any such
delinquent rent or other obligations shall be applied first to rents and such
other obligations owing to Buyer as well as reasonable expenses incurred by
Buyer in connection with the collection thereof and the remainder to delinquent
rents and other obligations owing to Seller for months prior to the Closing
Date. Buyer shall, during the sixty (60) day period after the Closing, use
commercially reasonable efforts to collect delinquent rents for the benefit of
Seller (but in no event shall Buyer be required to expend any material sums,
institute any suit or action or declare a default under any Lease). Seller shall
not have the right to seek collection by institution of any lawsuit against
tenants occupying the Project of any uncollected rents following the Closing.
Upon receipt by either Buyer or Seller of any payment due to the other pursuant
to this Agreement, it shall promptly deliver such payment to the other.
(c)    Final Proration of Rent, Certain Other Items. Without limiting the
generality of Section 11(d) hereof, final prorations of rent and charges under
the Tenant Leases, including, without limitation, any common area maintenance
contributions, operating expenses, air conditioning charges, utility charges,
real property taxes and other sums payable by tenants under the Tenant Leases,
and other apportionable items which are dependent for their calculation upon the
economic performance of the Property (or a portion thereof) over a specified
interval of time or which are not due and payable until after the Closing Date
(or are adjustable after the Closing Date) shall be accomplished as follows:
Buyer and Seller shall await the expiration of the specified interval to
determine the proration, and Seller and Buyer shall then prorate the item by
allocating to Seller the product of such apportionable item for the entire
interval multiplied by a fraction, the numerator of which is the number of days
within the specified interval which occurred before the Closing Date and the
denominator of which is the total number of days in the specified interval;
provided, however, that all final prorations shall be calculated within one
hundred twenty days after the end of the calendar year in which Closing occurs.
(d)    Procedure; Post-Closing Adjustment. Seller and Buyer shall jointly:
(i) account for all items to be prorated or apportioned pursuant to this
Section 11, and (ii) determine the amount


3119.001/132866
27
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




of such prorations and apportionments as provided in this Section 11. If at any
time prior to the first anniversary of the Closing Date either Buyer or Seller
discovers any items which should have been included in the prorations and
apportionments but which were omitted therefrom, or any material error in the
computation thereof, such items shall be promptly adjusted as of the Closing
Date. Either Party owing the other Party a sum of money based upon any such
adjustment after the Closing Date shall promptly pay that sum to the other
Party, together with interest thereon at the rate of eight percent (8%) per
annum from the date the amount is determined until the date of payment.
(e)    Letters of Credit. In the case of any security deposits under the Tenant
Leases held by Seller in the form of letters of credit, such letters of credit,
to the extent permitted by the terms thereof, shall be assigned to Buyer at
Closing. At Closing or as soon thereafter as is reasonably possible, with
respect to such letters of credit which by their terms are assignable, Seller
shall deliver any consents to the assignment of such letters of credit required
by the issuing bank(s) (the "Letter of Credit Assignments"). Any fees imposed by
such issuing banks in connection with such assignments shall be paid by Seller.
In the case of any such letters of credit which by their terms are not
assignable, Seller shall use all commercially reasonable efforts to cause the
applicable tenant(s) to replace such letters of credit with ones which are
assignable to Buyer. In furtherance of the foregoing, with respect to those
letters of credit which by their terms are not assignable, Seller shall: (i)
deliver possession of such non-assignable letters of credit to Buyer at Closing,
and (ii) use commercially reasonable efforts to cause and cooperate with Buyer
in Buyer's efforts to cause the applicable tenant(s) to replace such letters of
credit with ones which are in the name of Buyer.
(f)    Survival. The provisions of this Section 11 shall survive Closing.
12.DEFAULT AND REMEDIES.
(a)    Buyer's Default; Seller's Remedies.  In the event of Buyer's material
default in the performance of any obligation or covenant under this Agreement
prior to Closing, Seller shall have the right, in its sole discretion, to, as
Seller's remedy under this Agreement for such default, terminate this Agreement
by written notice to Buyer, whereupon both Seller and Buyer shall be released
from all further obligations under this Agreement, except those that expressly
survive termination of this Agreement. The foregoing shall not limit in any way
Seller's rights under the Loan Agreement relating to Buyer's default under this
Agreement.
The provisions of foregoing paragraph notwithstanding, in the event of (i) any
Buyer default under Section 25 (Brokers) or 33 (Confidentiality) hereof or (ii)
any Buyer default of any provision of this Agreement that survives Closing or
earlier termination of this Agreement, Seller may avail itself of any and all
remedies available to it at law or in equity, including without limitation,
damages.
(b)    Seller's Default; Buyer's Remedies. If Seller is in default of its
obligations to consummate Closing as contemplated by this Agreement or of its
covenants or obligations under this Agreement to be performed prior to Closing
in any manner that has a material adverse effect on the Project, Buyer shall
have the right to elect, in Buyer's sole discretion, one of the following as
Buyer’s sole and exclusive remedy: (i) terminate this Agreement by written
notice to Seller,


3119.001/132866
28
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




whereupon both Seller and Buyer shall be released from all further obligations
under this Agreement, except those that expressly survive termination of this
Agreement, and bring an action for damages, provided that Seller shall not be
liable for any damages in excess of TWO MILLION FIVE HUNDRED THOUSAND AND NO/100
U.S. DOLLARS (U.S. $2,500,000.00) in the aggregate (it being understood by the
Parties that such limit shall not apply to amounts to which Buyer may be
entitled to pursuant to Section 31 hereof) or for any consequential, incidental
or special damages, or (ii) waive the default and proceed with the purchase of
the Property in accordance with this Agreement.
The provisions of foregoing paragraph notwithstanding, in the event of any
Seller default under Section 25 (Brokers) or 33 (Confidentiality) hereof Buyer
may avail itself of any and all remedies available to it at law or equity,
including without limitation, damages. In the event of Seller default of any
other provision of this Agreement that survives Closing, Buyer's remedies shall
be limited to those set forth in Section 6(b) above.
(c)    No Personal Liability. Notwithstanding any provision in this Agreement to
the contrary, there shall be no personal liability of the members, managers,
partners, shareholders, owners, directors, officers, employees, agents,
consultants, attorneys and other representatives, as applicable, of Seller or
Buyer arising out of or in any way relating to the covenants, obligations,
representations, warranties and/or agreements of Seller or Buyer, as applicable,
as set forth in this Agreement and/or in any of the Conveyance Documents. Seller
and Buyer acknowledge and agree that the limits and restrictions set forth in
this Section 12 have been specifically negotiated and agreed upon by and between
Seller and Buyer and that neither Seller nor Buyer would be willing to enter
into this Agreement without each other's agreement to these restrictions and
that the same are therefore binding and effective upon Seller and Buyer and
their respective successors and assigns.
(d)    Survival. The provisions of this Section 12 shall survive Closing or
earlier termination of this Agreement.
13.CASUALTY AND CONDEMNATION.
(a)    Casualty. In the event a casualty results in damage to all or any portion
of the Real Property, Closing shall occur in accordance with this Agreement,
Buyer shall pay in full the Purchase Price, without any abatement thereof or
claim against Seller for such loss or damage (except solely that Seller will
credit the Purchase Price by the amount of its insurance deductible under any
applicable hazard insurance policy), and Seller's rights to any payments to be
made under any applicable hazard insurance policies, together with any payments
under such policies made to Seller prior to Closing and not expended to repair
or replace such loss, damage or destruction shall be automatically assigned to
Buyer.
Any provision in this Agreement to the contrary notwithstanding, if Seller has
failed in any material way to maintain the insurance required pursuant to the
Loan Agreement, in the event of any casualty resulting in damage to all or any
portion of the Real Property, Buyer shall have the right to terminate this
Agreement by written notice to Seller, whereupon both Seller and Buyer shall be
released from all further obligations under this Agreement, except those that
expressly survive


3119.001/132866
29
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




termination of this Agreement, and Seller shall reimburse Buyer for all of
Buyer's reasonable out of pocket costs incurred in connection with this
Agreement and the transactions contemplated hereunder within ten (10) business
days following Buyer's demand therefore, and any amount not so paid shall accrue
interest at a rate of ten percent (10%) per annum from the date incurred until
paid by Seller.
(b)    Condemnation. If Seller receives notice prior to Closing of any potential
eminent domain, or there shall occur any eminent domain, with respect to all or
any portion of the Real Property, Closing shall occur in accordance with this
Agreement and Buyer shall pay in full the Purchase Price, without any abatement
thereof or claim against Seller, and all of Seller's rights, to any condemnation
awards paid or payable to Seller shall belong to Buyer and shall be paid over
and/or assigned to Buyer at the Closing.
(c)    Waiver of Law. Buyer and Seller hereby irrevocably waive the provision of
any statute that provides for a different income or treatment in the event all
or any portion of the Real Property shall be taken or damaged or destroyed by
fire or other casualty, including, without limitation, Hawaii Revised Statutes,
Chapter 508, the Uniform Vendor and Purchaser Risk Act. For the avoidance of
doubt, the parties intend for the provisions of this Section 13 to supersede any
law applicable to the Real Property governing the effect of fire or other
casualty and/or condemnation in contracts for real property.
14.NOTICES. Any notice, response, consent or waiver to be delivered to or served
upon any Party pursuant to this Agreement shall be given in writing by: (a)
personal delivery, (b) reputable overnight delivery service with proof of
delivery, (c) United States Mail, postage prepaid, registered or certified mail,
return receipt requested, or (d) legible facsimile transmission with written
confirmation of successful transmission, sent to the intended addressee at the
address set forth below, or to such other address or to the attention of such
other person as the addressee shall have designated by written notice sent in
accordance herewith, and shall be deemed to have been given either at the time
of personal delivery, or, in the case of expedited delivery service or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, in the case of facsimile transmission, as of the date of
the facsimile transmission provided that an original of such facsimile is also
sent to the intended addressee by means described in clauses (a), (b) or (c)
above. To the extent feasible, a copy of each such notice, response, consent or
waiver shall also be sent by electronic mail ("email"). Unless changed in
accordance with the preceding sentence, the addressees for notices given
pursuant to this Agreement shall be as follows:


3119.001/132866
30
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




If to Seller:
Pan Am I, LLC

Pan Am II, LLC
Pan Am III, LLC
Pan Am IV, LLC
841 Bishop Street, Suite 1700
Honolulu, Hawaii 96813
Attention: Kimberly F. Aquino
Telephone: (808) 544-1283
Facsimile: (808) 544-1284
Email address: kaquino@shidler.com


with a copy to:
Schneider Tanaka Radovich Andrew & Tanaka, LLLC

1100 Alakea Street, Suite 2100
Honolulu, Hawaii 96813
Attention: Diane Yuen Praywell
Telephone: (808) 792-4200
Facsimile: (808) 664-8949
Email address: dyp@stratlaw.com


If to Buyer:
Don Quijote (USA) Co., Ltd.
801 Kaheka Street
Honolulu, Hawaii 96814
Attention: Brian J. Link, Esq.
Telephone: (310) 660-6317
Facsimile: (310) 660-6301
Email address: blink@marukai.com


with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, California 90071
Attention: George Fatheree
Telephone: (213) 687-5557
Facsimile: (213) 621-5557
Email address: george.fatheree@skadden.com


15.ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
Seller and Buyer relating to the transaction contemplated by this Agreement, and
all prior and contemporaneous agreements, representations, negotiations and
understandings of Seller and Buyer, oral or written, other than those relating
to the Loan, are hereby superseded and merged into this Agreement. No member,
manager, partner, shareholder, owner, director, officer, employee, agent,
consultant, attorney or other representatives, as applicable, of either Seller
or Buyer has any authority


3119.001/132866
31
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




to make, or has made, any statements, agreements, or representations, either
oral or in writing, express or implied, modifying, adding to, or changing the
terms and conditions of this Agreement, and neither Seller nor Buyer has relied
upon any representations not set forth in this Agreement. No waiver or amendment
of the provisions of this Agreement shall be effective unless in writing and
signed by both Seller and Buyer. This Section 15 shall not be construed or
interpreted as affecting the validity of any instrument executed by Seller and
Buyer in the form of any of the exhibits attached to this Agreement, or as
otherwise required to consummate the transaction contemplated by this Agreement.
16.BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and assigns, subject to the
provisions of Section 17 hereof.
17.ASSIGNMENT. Except as contemplated by the Loan Agreement or any of the Loan
Documents (as defined in the Loan Agreement), neither Buyer nor Seller shall
assign, transfer or convey its rights or obligations under this Agreement
without the prior written consent of the other Party, which such other Party may
withhold or condition in its sole discretion. Notwithstanding the foregoing,
Buyer may, without Seller's consent, assign this Agreement to an affiliated
entity that is controlled and owned by or under common control and ownership
with Buyer; provided that any assignment of Buyer's interest hereunder shall be
pursuant to a written assignment and assumption delivered to Seller, wherein the
assignee shall assume and agree to pay and perform all of the terms, covenants
and conditions of this Agreement to be paid or performed by Buyer hereunder; and
provided further that no such assignment shall release or relieve Buyer of its
liabilities and obligations under this Agreement.
18.APPLICABLE LAW. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Hawaii, without regard to any
otherwise applicable principles of conflict of laws. Seller and Buyer hereby
agree and stipulate that any suit or action arising out of or in connection with
this Agreement shall be brought in the Circuit Court of the First Circuit, State
of Hawaii, or in the United States District Court for the District of Hawaii,
and the Parties each hereby unconditionally submit to the jurisdiction of such
courts for such purposes. Each Party hereto irrevocably waives to the fullest
extent permitted by law any objection that it may now or hereafter have to the
laying of the venue of any judicial proceeding brought in such courts and any
claim that any such judicial proceeding has been brought in an inconvenient
forum.
19.TIME OF ESSENCE. Time is of the essence of each and every provision of this
Agreement.
20.CALCULATION OF TIME PERIODS. As used in this Agreement, the term "business
day" shall mean any day that is not a Saturday, Sunday or day observed as a
legal holiday by the United States federal government, the State of Hawaii or
the Japanese federal government. For the avoidance of doubt, Monday through
Friday in Honolulu, Hawaii shall be business days, unless otherwise excluded due
to a holiday of the State of Hawaii, the United States federal government or the
federal Japanese federal government. Unless otherwise specified, in computing
any period of time described in this Agreement, the day of the act or event
after which the designated period of time begins to run is not to be included
and the last day of the period so computed is to be included, unless such last
day is a Saturday, Sunday or such holiday, in which event the period shall run
until


3119.001/132866
32
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




the end of the next day which is neither a Saturday, Sunday or day observed as a
legal holiday by the United States federal government, the State of Hawaii or
the Japanese federal government. The final day of any such period shall be
deemed to end at 5:00 p.m. Hawaii time.
21.NO WAIVER. No waiver by Buyer or Seller of a breach of any of the terms,
covenants and conditions of this Agreement by the other shall be construed or
held to be a waiver of any succeeding or preceding breach of the same or any
other term, covenant or condition contained in this Agreement. No waiver of any
default by Buyer or Seller hereunder shall be implied from any omission by the
other to take any action on account of such default if such default persists or
is repeated, and no express waiver shall affect a default other than as
specified in such waiver.
22.FURTHER ASSURANCES. Each of the Parties shall execute and deliver any and all
additional papers, documents and assurances, each in such form and substance
reasonably acceptable to the executing Party, and shall do all acts and things
reasonably necessary, in connection with the performance of their respective
obligations hereunder to carry out the intent of this Agreement.
23.COUNTERPARTS. This Agreement may be executed in any number of counterparts.
It shall be fully executed when each Party whose signature is required has
signed at least one counterpart even though no one counterpart contains the
signature of all the Parties. Each executed counterpart shall be deemed an
original, but all such counterparts together shall constitute one and the same
Agreement.
24.FACSIMILE/EMAIL SIGNATURES. Seller and Buyer agree that facsimile and .pdf
email signatures on this Agreement and other documents related to this Agreement
shall be binding and effective for all purposes and treated in the same manner
as physical signatures. Notwithstanding the foregoing, Seller and Buyer agree
that they will promptly forward physically signed copies of this Agreement and
such other documents to Escrow Agent. However, this Agreement and any other
documents containing facsimile or email signatures shall remain binding and
effective even if the original documents are not received by Escrow Agent. The
Parties understand that they are required to physically sign the Deed and the
accompanying conveyance tax certificate for recordation purposes.
25.BROKERS. Upon Closing, and only in the event of Closing, Seller has agreed to
pay to Eastdil Secured ("Seller's Broker"), a commission through Escrow at
Closing pursuant to and in accordance with the separate agreement by and between
Seller and Seller's Broker. Except as described in this Section 25, Seller and
Buyer hereby represent and warrant to each other that the warranting Party has
not entered into nor will such warranting Party enter into any agreement,
arrangement or understanding with any other person or entity which will result
in the obligation of the other Party to pay any finder's fee, commission or
similar payment in connection with the transactions contemplated by this
Agreement. Seller will indemnify, defend and hold harmless Buyer from and
against any and all claims, costs, damages and/or liabilities, including
reasonable attorneys' fees, Buyer ever suffers or incurs because of any breach
of representations by Seller under this Section 25 or any claim by any agent,
salesperson, or broker, whether or not meritorious, for any fee, commission or
other compensation with regard to this Agreement or the sale and purchase of the
Property, and arising out of any acts or agreements of Seller, including any
claim asserted by


3119.001/132866
33
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




Seller's Broker. Likewise, Buyer will indemnify, defend and hold harmless Seller
from and against any and all claims, costs, damages and/or liabilities,
including reasonable attorneys' fees, Seller ever suffers or incurs because of
any breach of representations by Buyer under this Section 25 or any claim by any
agent, salesperson, or broker, whether or not meritorious, for any fee,
commission or other compensation with respect to this Agreement or the sale and
purchase of the Property and arising out of the acts or agreements of Buyer. The
provisions of this Section 25 shall survive Closing.
26.CAPTIONS. Captions given to various sections in this Agreement, and terms
used for definition purposes in this Agreement, are for convenience and
reference purposes only and are not intended to and shall not modify or affect
the meaning, construction or interpretation of any of the substantive provisions
hereof.
27.AMENDMENTS. This Agreement may not be amended, modified, extended, revised or
otherwise altered, nor may any Party hereto be relieved of any of its
liabilities or obligations hereunder, except by a written instrument executed by
both Parties. Any such written instrument entered into in accordance with the
provisions of the preceding sentence shall be valid and enforceable
notwithstanding the lack of separate legal consideration therefor.
28.MEMORANDUM. Buyer may, at its sole cost and expense, record a memorandum of
this Agreement in the form attached hereto as Exhibit "10" (the "Memorandum of
Purchase Agreement") solely for the purpose of providing notice of Buyer's
rights hereunder, provided that prior to any such recordation, Buyer shall have
deposited into Escrow, for recordation upon termination of this Agreement for
any reason, a release of said memorandum in the form attached hereto as Exhibit
"11" (the "Release of Memorandum of Purchase Agreement").
29.CONSTRUCTION. This Agreement shall not be construed more strictly against one
Party than against the other merely by virtue of the fact that it may have been
prepared by counsel for one of the Parties, it being recognized that both Seller
and Buyer have contributed to the preparation of this Agreement.
30.PARTIES NOT PARTNERS. Nothing contained in this Agreement or any of the
documents or instruments to be executed pursuant hereto shall constitute any one
or more of Buyer and its officers, directors, successors and assigns, as
partners with, agents for or principals of any one or more of Seller and its
officers, directors, successors and assigns.
31.ATTORNEYS' FEES, COSTS AND EXPENSES. Except as may otherwise be provided in
this Agreement, in any action, proceeding or dispute resolution process arising
from, out of or in connection with this Agreement and the transactions
contemplated hereby, the prevailing party therein shall be entitled to recover
from the other party hereto the reasonable costs, expenses and attorneys' fees
reasonably incurred by the prevailing party in connection therewith. Nothing
contained in this Section 31 is intended to limit any provision regarding
payment of attorneys' fees, costs, expenses and similar matters contained
elsewhere in this Agreement or in any document or instrument executed and
delivered pursuant to this Agreement.


3119.001/132866
34
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




32.CUMULATIVE REMEDIES. Unless expressly provided otherwise in this Agreement,
the remedies of the Parties provided for in this Agreement shall be cumulative
and concurrent, and may be pursued singly, successively or together, at the sole
and absolute discretion of the Party for whose benefit such remedies are
provided, and may be exercised as often as occasion therefor shall arise.
33.CONFIDENTIALITY. Seller and Buyer agree to maintain confidentiality as to the
terms and conditions of this Agreement (but not the existence of this
Agreement), except (a) such disclosures to attorneys, accountants, consultants,
investors, lenders and others as are reasonably required in order to consummate
the transaction contemplated in this Agreement, (b) as provided in Section 34
hereof, or (c) as otherwise required by governmental authority or a court with
appropriate jurisdiction. Buyer shall instruct its consultants, affiliates,
professionals, investors, lenders and others engaged by it in connection with
the transaction contemplated in this Agreement to abide by the confidentiality
provisions of this Section 33. All non-public information, such as studies and
reports relating to the Property obtained by Buyer, either by observations and
examinations of its agents, employees or contractors or as disclosed to it by
Seller shall remain and be kept strictly confidential. If the transaction
contemplated by this Agreement fails to close for any reason, then all such
information, studies and reports shall, upon and only upon Seller's request, be
delivered by Buyer to Seller and shall become the sole property of Seller, at no
cost to Seller, and Buyer shall make no distribution, disclosure or other use of
any such information, studies and reports. This Section 33 shall be binding on
Seller and Buyer whether or not Closing occurs, and shall survive Closing.
34.PRESS RELEASES. Without limiting the generality of Section 33 hereof, prior
to Closing, neither Seller nor Buyer, nor any of their respective employees,
agents, consultants, attorneys or other representatives, as applicable, may make
any public announcement, release to trade publications or to the press,
advertisement or other public communication concerning this Agreement or
anything contained in this Agreement, without the prior written consent of the
other Party, which consent may be withheld or conditioned in such Party's sole
discretion, except to the extent either Party determines appropriate, after
consultation with counsel, in connection with or relating to any prospectus,
report or other filing made by such Party or its affiliates with the United
States Securities and Exchange Commission or any stock exchange to which such
Party or any affiliate of such Party is subject.
35.SURVIVAL. Except as otherwise expressly provided in this Agreement, all
covenants, obligations, representations and warranties contained in this
Agreement shall not survive the execution and delivery of all instruments of
conveyance and the transfer of title to the Property to Buyer and Closing. In
addition to the provisions otherwise expressly stated to survive Closing or
earlier termination of this Agreement, the provisions of Sections 5, 6(c), 8(c),
14, 15, 16, 18, 19, 20, 21, 22, 24, 26, 28, 29, 30, 31, 32 and 33 hereof shall
survive Closing or earlier termination of this Agreement.
36.NO OFFER TO BUY OR SELL. The submission of this Agreement for examination or
negotiation does not constitute an offer to sell or buy the Property, an option
to purchase the Property, an agreement to negotiate, or any other agreement of
any kind with respect to the Property.


3119.001/132866
35
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




Notwithstanding any statements or agreements made by Seller or any of its
representatives, whether oral or written, express or implied, of any nature
whatsoever, this Agreement becomes effective and binding only upon execution and
delivery hereof by both Seller and Buyer. Neither Seller nor Buyer has any
obligation to execute or deliver this Agreement, or to agree to the sale or
purchase of the Property on the terms and conditions set forth in this
Agreement, or on any other terms or conditions whatsoever.
37.EXHIBITS AND SCHEDULES. The following exhibits and schedules attached hereto
shall be deemed to be an integral part of this Agreement:
Exhibit "1"    Description of the Land
Exhibit "2"    Permitted Exceptions
Exhibit "3"    Form of Deed
Exhibit "4"    Form of Bill of Sale
Exhibit "5"    Form of Assignment and Assumption of Contracts and Intangible
Property
Exhibit "6"    Form of Assignment and Assumption of Tenant Leases
Exhibit "7"    [Intentionally Omitted]
Exhibit "8"    Acceptable Tenant Estoppel Certificate Form
Exhibit "9"    Seller Estoppel Certificate Form
Exhibit "10"    Form of Memorandum of Purchase Agreement
Exhibit "11"    Form of Release of Memorandum of Purchase Agreement
Schedule "1(c)"    Schedule of Excluded Personal Property
Schedule "6(a)(ix)"    Rent Roll
Schedule "6(a)(x)"    Schedule of Tenant Leases
Schedule "6(a)(xi)"    Schedule of Contracts




[The remainder of this page is intentionally left blank.]


3119.001/132866
36
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------






Seller and Buyer have executed this Agreement as of the Effective Date.
PAN AM I, LLC
a Delaware limited liability company
By:    Pan Am Mezzanine I, LLC
a Delaware limited liability company
Its Sole Equity Member
By:    Pacific Office Properties, L.P.
a Delaware limited partnership
Its Sole Equity Member
By:    Pacific Office Properties Trust, Inc.
a Maryland corporation
Its General Partner




By:    /s/ Lawrence J. Taff
Lawrence J. Taff
Its President




PAN AM II, LLC
a Delaware limited liability company
By:    Pan Am Mezzanine II, LLC
a Delaware limited liability company
Its Sole Equity Member
By:    Pacific Office Properties, L.P.
a Delaware limited partnership
Its Sole Equity Member
By:    Pacific Office Properties Trust, Inc.
a Maryland corporation
Its General Partner




By:    /s/ Lawrence J. Taff
Lawrence J. Taff
Its President




3119.001/132866
37
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------






PAN AM III, LLC
a Delaware limited liability company
By:    Pan Am Mezzanine III, LLC
a Delaware limited liability company
Its Sole Equity Member
By:    Pacific Office Properties, L.P.
a Delaware limited partnership
Its Sole Equity Member
By:    Pacific Office Properties Trust, Inc.
a Maryland corporation
Its General Partner




By:    /s/ Lawrence J. Taff
Lawrence J. Taff
Its President




PAN AM IV, LLC
a Delaware limited liability company
By:    Pan Am Mezzanine IV, LLC
a Delaware limited liability company
Its Sole Equity Member
By:    Pacific Office Properties, L.P.
a Delaware limited partnership
Its Sole Equity Member
By:    Pacific Office Properties Trust, Inc.
a Maryland corporation
Its General Partner




By:    /s/ Lawrence J. Taff
Lawrence J. Taff
Its President


Seller






3119.001/132866
38
779613.06-LACSR02A - MSW

--------------------------------------------------------------------------------




DON QUIJOTE (USA) CO., LTD.
a Hawaii corporation




By: /s/ Reid Matsumoto
Name: Reid Matsumoto
Its Chief Administrative Officer


Buyer




3119.001/132866
39
779613.06-LACSR02A - MSW